United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1361
                         ___________________________

                              United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

                            James Antonio Morrison, Jr.,

                       lllllllllllllllllllll Defendant - Appellant.
                                        ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                           Submitted: November 18, 2013
                               Filed: April 8, 2014
                                  ____________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                       ____________

COLLOTON, Circuit Judge.

       A jury convicted James Morrison, Jr., of unlawful possession of ammunition
as a previously convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).
Morrison appeals, arguing that the district court1 abused its discretion by admitting

      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
evidence of purchases, sales, and possession of firearms and ammunition by Morrison
and his associates. We affirm.

      On April 25, 2011, an agent of the Bureau of Alcohol, Tobacco, Firearms and
Explosives received a report that Janessa Hove had purchased multiple firearms
within a five-day period. Investigation revealed that Hove resided in an apartment
in Ames, Iowa; the mailbox at Hove’s address displayed the names of both Hove and
Morrison. ATF officers contacted Hove and learned that in early March 2011, Hove
had obtained a permit to purchase firearms, at Morrison’s behest. Morrison, a
previously convicted felon, wanted a firearm for himself as well as firearms and
ammunition to sell to friends. According to Hove, she purchased ten pistols for
Morrison between early March and the middle of April 2011, and she purchased
ammunition for Morrison on three occasions during roughly the same period.

      On April 28, 2011, law enforcement officers executed a search warrant at
Hove’s apartment and found a box of nine-millimeter ammunition on a coffee table.
Hove testified that she had purchased the ammunition for Morrison and given it to
him in the apartment, after an unsuccessful attempt to return it to the store from which
she had purchased it. The officers also seized men’s clothing and personal items that
belonged to Morrison. On July 27, 2011, a grand jury returned a one-count
indictment against Morrison, charging him with unlawful possession of the
ammunition as a previously convicted felon, in violation of 18 U.S.C. §§ 922(g)(1)
and 924(a)(2).

       Before trial, the government moved in limine for a ruling that evidence of the
firearm straw-purchasing scheme was admissible. In particular, the government
sought to present testimony from Hove regarding her role in the scheme, statements
from Morrison acknowledging some aspects of the scheme, evidence that officers had
found a firearm in Hove’s car after Morrison consented to a search of it, and
testimony from Scott Edwards that he had purchased two firearms from Morrison.

                                          -2-
The government argued that the evidence was admissible as res gestae evidence of
the context of Morrison’s unlawful possession of the seized ammunition or,
alternatively, as evidence of motive, knowledge, and intent under Federal Rule of
Evidence 404(b). Over Morrison’s opposition, the district court ruled the evidence
admissible as res gestae.

       At trial, the government offered the challenged testimony. Defense witnesses
testified that Morrison had moved out of Hove’s apartment by the middle of April.
A jury convicted Morrison, and the district court sentenced him to eighty-four
months’ imprisonment, to be followed by three years of supervised release. Morrison
appeals, challenging the admissibility of the government’s evidence of the unlawful
purchases, sales, and possession of firearms. We review the district court’s ruling for
abuse of discretion. United States v. LaDue, 561 F.3d 855, 857 (8th Cir. 2009).

       We see no abuse of discretion in the district court’s decision to admit evidence
of the firearm-purchasing scheme as context for Morrison’s unlawful possession of
the ammunition. We have recognized that the scope of relevant evidence under
Federal Rule of Evidence 401 includes “evidence ‘providing the context in which the
crime occurred, i.e. the res gestae.’” Id. (quoting United States v. Savage, 863 F.2d
595, 599 (8th Cir. 1988)). “Although res gestae evidence sometimes implicates the
defendant in other acts, we have concluded that where acts are inextricably
intertwined with the charged crime, they are not extrinsic, and thus not merely
character evidence governed by [Rule 404(b)].” Id. at 858. In United States v.
Roberts, 253 F.3d 1131 (8th Cir. 2001), for example, we held that evidence of a
defendant’s prior bank robberies was admissible under a res gestae theory in a
prosecution for a new bank robbery, because the prior robberies “helped to explain
both the genesis and the execution” of the offense of conviction. Id. at 1134.

      The disputed evidence in this case demonstrated the circumstances surrounding
the offense and tended logically to prove one or more elements of Morrison’s

                                         -3-
unlawful possession of ammunition. See Moore v. United States, 178 F.3d 994, 1000
(8th Cir. 1999). It showed a pattern or scheme of straw purchases and thus helped to
explain how the offense of conviction commenced and occurred. See Roberts, 253
F.3d at 1134. Evidence of the firearm-purchasing scheme was probative of
Morrison’s knowledge and explained how and why he used Hove to acquire
prohibited ammunition. The recent straw purchases by Hove arguably played an
integral role in the offense of conviction. The district court thus reasonably
concluded that the evidence was relevant.

      The judgment of the district court is affirmed.
                     ______________________________




                                        -4-